McGINLEY, Judge.
Our review of the record in the present case reveals, for purposes of subject matter jurisdiction, that the Board of Assessment’s appeal was not filed within thirty days of the trial court’s December 18, 1991, order. Although the record indicates that the trial court did issue a subsequent May 6, 1992, order denying the Board’s post-trial motions, we note that in tax assessment cases, post-trial motions are not permitted absent a request by the trial court. See Appeal of Borough of Churchill, 525 Pa. 80, 575 A.2d 550 (1990).
As a result, on April 13, 1994, this Court entered a per curiam order remanding this matter to the Court of Common Pleas of Blair County for a clarification on the record as to whether the trial court specifically requested post-trial motions. On May 20,1994, this Court received a reply entitled “Response of Trial Judge to Order Remanding This Case for Clarification,” wherein the trial judge states, “I did not specifically invite exceptions or post-trial motions when I filed my Decision and Order of December 18, 1991, in this case, and it is my understanding that there is no local rule of Court specifically governing tax assessment appeals.”
Absent record evidence that the trial court specifically requested post-trial motions subject matter jurisdiction cannot be conferred upon this Court by consent of the parties or by the tacit acquiescence of the trial court in ruling on uninvited post-trial motions. Accordingly, we conclude that the Board’s appeal from the trial court’s decision is untimely and we thereby quash this appeal on the basis that this Court lacks subject matter jurisdiction.

*564
ORDER

AND NOW, this 18th day of July, 1994, for the reasons set forth in the foregoing opinion, the appeal of the Appellant Blair County Board of Assessment in the above-captioned matter is quashed.